Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance

	1. The following is an examiner’s statement of reasons for allowance: the prior-art, Hu (US Patent 9064055), in view of Mahler (US PGPub 20140096111), in view of Cooper (US PGPub 20170132121), and further in view of Meerovich (US PGPub 20170083430) failed to disclose of a computer implemented method for testing an application according to usage data, the method comprising: receiving an application to be tested and a set of usage data corresponding to the application to be tested, wherein the set of usage data is sourced from code repositories that make use of the received application; identifying one or more code sequences of interest corresponding to the received application, wherein the code sequences of interest correspond to codes sequences that are configured to exercise the received application; extracting concrete usages of the code sequence of interest from the received set of usage data, wherein the concrete usages correspond to actual usages of the one or more code sequences of interest; identifying one or more parameters corresponding to the extracted concrete usages of the code sequence of interest; generating one or more test cases for the application according to the extracted usages and the identified one or more parameters, wherein the one or more test cases test combinations of the identified parameters to determine if an application failure is caused by one or more unique combinations of parameters; and outputting the one or more generated test cases, as recited by the independent claim 1.   

a computer implemented method for testing an application according to usage data, the method comprising: receiving an application to be tested and a set of usage data corresponding to the application to be tested, wherein the set of usage data is sourced from code repositories that make use of the received application; identifying one or more code sequences of interest corresponding to the received application, wherein the code sequences of interest correspond to codes sequences that are configured to exercise the received application; extracting concrete usages of the code sequence of interest from the received set of usage data, wherein the concrete usages correspond to actual usages of the one or more code sequences of interest; identifying one or more parameters corresponding to the extracted concrete usages of the code sequence of interest; generating one or more test cases for the application according to the extracted usages and the identified one or more parameters. 

However, the prior-art, Hu, Mahler, Cooper and Meerovich failed to disclose as cited above. Claim 9 is a product claim, similar to the claim 1, and claim 15 is system claim, also similar to the claim 1. 
 Therefore, the prior-art, Hu, Mahler, Cooper and Meerovich failed to teach the method of claim 1, the product of claim 9 and the system of claim 15. Therefore, claims 1-2, 4-10, 12-16, 18-23 are allowed while claims 3, 11 and 17 are canceled. 
 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193